


Exhibit 10.33.2

 

AMENDMENT 2010-1

TO

THE MACERICH COMPANY

EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, The Macerich Company (the “Company”) maintains The Macerich Company
Employee Stock Purchase Plan (the “ESPP”);

 

WHEREAS, Section 19(d) of the ESPP provides that the Board of Directors of the
Company may amend the Plan.

 

NOW, THEREFORE, the ESPP is hereby amended, effective as of the dates set forth
herein, as follows:

 

1.             The definition of “Offering Period” in Section 2 of the ESPP is
amended to read as follows:

 

“Offering Period” means (i) through December 31, 2010, each six-month period
commencing January 1 or July 1 and ending the immediately following June 30 or
December 31, respectively, (ii) the five-month period commencing January 1, 2011
and ending May 31, 2011, and (iii) after May 31, 2011, each six-month period
commencing June 1 or December 1 and ending the immediately following November 30
or May 31, respectively.

 

2.             Effective commencing with the Offering Period beginning
January 1, 2009, the last sentence of Section 7(a) is hereby amended to read as
follows:

 

A Participant’s Account shall be reduced by any amounts used to pay the Exercise
Price of shares acquired, by any other amounts distributed pursuant to
Section 7(e), 9(b) or 11 or by any amounts used to satisfy withholding
obligations pursuant to Section 25.

 

3.             Effective commencing with the Offering Period beginning
January 1, 2009, Section 9 is hereby amended in its entirety to read as follows:

 

9.             EXERCISE OF OPTION

 

(a)           Purchase of Shares.  Unless a Participant withdraws pursuant to
Section 7(e) or the Participant’s Plan participation is terminated as provided
in Section 11, his or her Option for the purchase of shares shall be exercised
automatically on the Exercise Date for that Offering Period, without any further
action on the Participant’s part, and the maximum number of whole shares of
Common Stock subject to such Option (subject to the limits of Section 8(c))
shall be purchased at the Exercise Price with the balance of such Participant’s
Account.

 

(b)           Account Balance Remaining After Purchase.  If any amount which is
not sufficient to purchase a whole share remains in a Participant’s Account
after the exercise of his or her Option on the Exercise Date:  (1) such amount
shall be

 

--------------------------------------------------------------------------------


 

credited to such Participant’s Account for the next Offering Period, if he or
she is then a Participant; or (2) if such Participant is not a Participant in
the next Offering Period, or if the Committee so elects, such amount shall be
refunded to such Participant as soon as administratively practicable after such
date.  If the share limit of Section 4(a) is reached, any amount that remains in
a Participant’s Account after the exercise of his or her Option on the Exercise
Date to purchase the number of shares that he or she is allocated shall be
refunded to the Participant as soon as administratively practicable after such
date.  If any amount which exceeds one of the limits of Section 8(c) remains in
a Participant’s Account after the exercise of his or her Option on the Exercise
Date, such amount shall be refunded to the Participant as soon as
administratively practicable after such date.

 

4.             Effective commencing with the Offering Period beginning
January 1, 2009, the second sentence of Section 16 is hereby amended to read as
follows:

 

Each Participant’s statement shall set forth, as of such Exercise Date, that
Participant’s Account balance immediately prior to the exercise of his or her
Option, the Exercise Price, the number of whole shares purchased and his or her
remaining Account balance, if any.

 

5.             Effective commencing with the Offering Period beginning
January 1, 2009, the second sentence of the first paragraph of Section 25 is
hereby amended to read as follows:

 

In such event, the maximum number of whole shares subject to such Option
(subject to the other limits set forth in this Plan) shall be purchased at the
Exercise Price with the balance of the Participant’s Account (after reduction
for the tax withholding amount).

 

IN WITNESS WHEREOF, The Macerich Company has caused this Amendment to be
executed on October 28, 2010.

 

 

THE MACERICH COMPANY

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

--------------------------------------------------------------------------------

 
